PER CURIAM
The state appeals from a pretrial order excluding evidence of a urine test result and argues, that the result in this case is controlled by our holding in State v. Chipman, 176 Or App 284, 31 P3d 478 (2001). The parties to this case agreed to rely on the record made to the trial court in Chipman.
In Chipman and in this case, the trial court excluded evidence of drug test results, holding that the results were obtained in violation of ORS 813.131(4) (1997). In our opinion in Chipman, we acknowledged that the statute required urine testing to be performed in accordance with federal guidelines provided by the National Institute of Drug Abuse (NIDA), but we also held that the pertinent NIDA guidelines apply only to marijuana, cocaine, opiates, phencyclidine, and amphetamines and the metabolites of those drugs. In this case, the results of defendant’s urine test are not part of the record. The trial court excluded the results in their entirety. For the same reasons cited in our opinion in Chipman, the exclusionary order was error, insofar as it may have excluded test results not governed by the NIDA guidelines.
Vacated and remanded.